DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on April 20, 2022 is acknowledged.
Claims 44-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 51-55 are pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2016/0120553).
Regarding claim 51, Xie discloses a method of placement of an orthopedic device (180) relative to a bone of a patient, comprising: engaging the orthopedic device with a chuck (140) of an instrument to restrict axial movement of the orthopedic device relative to the chuck along a working axis of the chuck; advancing the orthopedic device distally into the bone of the patient while the orthopedic device is engaged with the chuck by imparting rotational motion to the chuck with a drive engaged with the chuck (¶113); measuring at least one characteristic of the advancement of the orthopedic device relative to the bone (¶130); continuously monitoring the at least one characteristic during the advancing by a controller to determine a predetermined placement of a distal end of the orthopedic device (¶135, monitoring can also be done manually by the user); and deactivating the drive to cease rotation of the chuck to stop the advancement of the orthopedic device when the distal end of the orthopedic device reaches the predetermined placement as determined by the continually monitored at least one characteristic (¶321); wherein the predetermined placement is selectable by a user (¶147).
However, Xie is silent regarding the orthopedic device being an implant. Applicant describes the implant as a pin or wire (¶108) while Xie describes the device as a drill bit. However, in many instances, wires have drilling tips (see for example, Zenz-Olson 2019/0209287, ¶151) and can therefore be used as drill bits. Therefore, if the “drill bit” of Xie is also a wire and/or formed of a biocompatible material, it can be implanted in the body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to substitute the drill bit of Xie for a wire, since the wire can achieve the same drilling action and form a hole in the bone.
Xie is also silent regarding a user selecting between a bicortical mode, a subchondral mode, an endosteal mode, and a multi-cortical mode. However, Xie states that “Data 474 can store various operating parameters and conditions of rotary surgical drill 100 such as the number of RPMs and the total usage time of the drill” (¶147). Said modes correlate with such operating parameters and therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine these modes to the memory of the Xie device in order to quickly set predetermined threshold values.
Regarding claim 52, Xie teaches the method of claim 51, wherein the at least one characteristic comprises a force acting axially on the orthopedic implant and a depth of penetration of the orthopedic implant (¶145).
Regarding claim 53, Xie teaches the method of claim 51, wherein the at least one characteristic comprises a depth of penetration of the orthopedic implant as determined by a displacement sensor that generates a displacement signal (¶135).
Regarding claim 54, Xie teaches the method of claim 53, wherein the displacement signal is used to generate a velocity signal and an acceleration signal, wherein the predetermined placement is determined based on the displacement signal, the velocity signal, and the acceleration signal (¶331).
Regarding claim 55, Xie teaches the method of claim 54, wherein the displacement signal is used to generate a derivative signal comprising a derivative of an acceleration signal generated using the displacement signal, wherein the derivative signal is used to determine the predetermined placement (¶331).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775